-In a proceeding to invalidate the certificate filling vacancies after declination, which designated respondent Joseph J. Gallo, as a candidate in the Conservative Party Primary Election to be held on June 23, 1970 for the Party position of County Committeeman in the Town of Islip, 29th Election District, 3rd Assembly District, County of Suffolk, the appeal is from a judgment of the Supreme Court, Suffolk County, entered June 4, 1970, which directed the respondent Board of Elections to place the name of said respondent candidate in the appropriate district pursuant to said certificate. Judgment affirmed, without costs. No opinion. Christ, P. J., Hopkins, Martuscello, Brennan and Benjamin, JJ., concur.